IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL J. FLOYD et al, :
Plaintiffs CIVIL ACTION
Vv. :
MERCK & CO., INC., No. 18-3912
Defendant :

MEMORANDUM
f -
PRATTER, J. wale LL 2020
Robert Rosanova and Michael Floyd applied for isthe technician (“IT”) positions
with Merck & Co., Inc. in 2017. Both were 59 years old. Neither was hired. The plaintiffs claim
that they were qualified for the IT position but Merck discriminated against them on the basis of
their age. Merck responds that they were not hired solely because each failed to meet the objective
educational requirements for the job. Merck moves for summary judgment.
For the reasons that follow, the motion for summary judgment is denied.
BACKGROUND
Global healthcare company Merck employs ITs, who are mechanics responsible for testing,
calibrating, troubleshooting, maintaining, and repairing a wide range of equipment. Merck was
routinely hiring for IT positions in 2017 and recruited two candidates, Robert Rosanova and
Michael Floyd.
I. Merck’s Recruitment of Mr. Rosanova
Mr. Rosanova applied for an IT position at Merck in May 2017 but iater withdrew from

consideration.' At the time, Mr. Rosanova was 59 years old. Merck remained interested in Mr.

 

i Mr. Rosanova withdrew his application due to his own hesitations related to Merck’s pension plan.
Rosanova and followed up with him in August of that year to see if he was still interested in the
IT position. Mr. Rosanova stated he would like to move forward with the application process, and
Merck began preparing internally to interview him.

Prior to scheduling an interview, Merck’s Senior Talent Acquisition Advisor Alysia Schurr
forwarded Mr. Rosanova’s resume to Merck’s Associate Director Sarah Cossel and asked if Merck
could proceed with an interview. Ms. Cossel responded that Mr. Rosanova’s experience looked
good but that she needed more information about his education background. Ms. Schurr informed
Ms. Cossel that Mr Rosanova had completed the “ISA Training Program at the Refinery,”
documentation of which she had requested and for which Mr. Rosanova was searching. Opp’n to
Mot. at Ex. 27. A few hours later, Ms. Schurr electronically sent Ms. Cossel copies of
documentation that Mr. Rosanova had provided, including his National Center for Construction
Education & Research (“NCCER”) Score Report, NCCER Official Assessment Transcript,
NCCER certification, NCCER letter confirming completion of the Craft Skifls Assessment
Program, and a list of his completed training activities. An hour later, Ms. Schurr contacted
administrative assistant Judith Jenkins to inform her that Merck could “move forward with
scheduling [Mr. Rosanova] as well as [Ms. Cossel] just cleared his credentials.” Opp’n to Mot. at
Ex. 26. Ms. Schurr spoke to Ms. Cossel sometime between her first email asking if they could
proceed with an interview and her final email stating that Ms. Cossel had cleared the credentials,
although it is unclear if this happened before or after Ms. Schurr sent Ms. Cossel the various
documentation Mr. Rosanova had provided.

Merck interviewed Mr. Rosanova on September 11,2017. Merck also interviewed Thomas
Wade (age 53) and Tan Nguyen (age 51) the same day. It is undisputed that Mr. Rosanova’s

interview was excellent, and the interview team recommended that he should be hired. The next
day, Ms. Schurr sent an email to “Anita”? at Merck asking her to process an external offer for Mr.
Rosanova as soon as possible. Ms. Schurr also contacted Bruce Tomey, the supervisor of ITs
assigned to the relief shift, to let him know she had routed the IT offer for Mr. Rosanova and that
Mr. Tomey should see it in his queue to approve within 24 hours.

The next week, on September 18, 2017, Ms. Schurr forwarded Mr. Rosanova’s NCCER
documentation to hiring manager Tina Miller, who had been part of Mr. Rosanova’s interview
team. Ms. Miller forwarded the documentation to Theodore Buczacki, who had also been part of
the interview team, and asked him to look at Mr. Rosanova’s certifications and speak with Evan
Schone, a hiring decision-maker, about Mr. Rosanova’s certifications’ equivalency to Merck’s
requirements. She noted that there were some questions about the educational requirements, but
the NCCER appeared to satisfy them. Mr. Buczacki responded by asking for Mr. Rosanova’s
resume and the current IT job description, which Ms. Schurr provided.

Minutes before Ms. Schurr provided this information, she also reached out to Mr.
Rosanova. In her email, she told Mr. Rosanova that the team was impressed with his background
and experience, informed him that Merck was currently reviewing the credentials he had
submitted, and asked him to let her know if he had any additional documentation. Later that day,
Mr. Rosanova responded to Ms. Schurr that he was having difficulty getting the data concerning
in-house training he had had over the years, but he sent along what he was able to locate. He ended
the communication by saying he would understand if Merck needed to proceed without him.

The next day, Ms. Schurr responded by asking Mr. Rosanova to send any additional
training or curriculum information at his earliest convenience. An hour later, Mr. Rosanova sent

all of his in-house training verifications dating back to 2009 to Ms. Schurr, who forwarded them

 

This employee's role and last name are both unknown.
to Ms. Cossel. Later that day, Ms. Schurr called Mr. Rosanova to inform him that he did not meet
the IT position’s educational requirement and was, for that reason, rejected.
Tl. Mr, Floyd’s Application to Merck

While Merck was recruiting Mr. Rosanova, he recommended that one of his co-workers,
Mr. Floyd, apply for a Merck IT position as well. Mr. Floyd applied for a Merck IT position in
August 2017. Like Mr. Rosanova, Mr. Floyd was 59 years old.

Shortly after Mr. Floyd applied, Ms. Schurr asked him to provide his educational
credentials. Mr. Floyd provided her with his degree in digital and microprocessor technology trom
Lyons Technical Institute, his NCCER Official Assessment Transcript, his NCCER certification,
and his training logs, which overlapped significantly with those submitted by Mr. Rosanova.
Merck determined that Mr. Floyd did not meet the educational requirement and informed him on
November 1, 2017 that he was rejected for the IT position. Merck never interviewed Mr. Floyd.

TW. Merck’s tT Hires

Since Mr. Rosanova and Mr. Floyd appiied for IT positions with Merck in 2017, the
company has hired approximately 20 ITs. Two of those ITs were Mr. Wade (age 53) and Mr.
Nguyen (age 51), the individuals interviewed the same day as Mr. Rosanova. The rest of the ITs
hired in 2017 were at varying ages between 55 and 34. In 2018, the ITs hired were between the
ages 56 at 26, and in 2019, the ITs hired were ages 51, 44, 40, and 26.

LEGAL STANDARD

A court can properly grant a motion for summary judgment “if the movant shows that there
is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” FED. R. Civ. P. 56(a). An issue is “genuine” if there is a sufficient evidentiary basis on

which a reasonable jury could return a verdict for the non-moving party. Kaucher v. Cnty. of
Bucks, 455 F.3d 418, 423 Gd Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986)). A factual dispute is “material” if it might affect the outcome of the case under
governing law. Id. (citing Anderson, 477 U.S. at 248). Under Rule 56, the Court must view the
evidence presented on the motion in the light most favorable to the non-moving party. See
Anderson, 477 U.S. at 255. However, “[u]nsupported assertions, conclusory allegations, or mere
suspicions are insufficient to overcome a motion for summary judgment.” Betts v. New Castle
Youth Dev. Cir., 621 F.3d 249, 252 (3d Cir. 2010).

The movant bears the initial responsibility for informing the Court of the basis for the
motion for summary judgment and identifying those portions of the record that demonstrate the
absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
Where the non-moving party bears the burden of proof on a particular issue, the moving party's
initial burden can be met simply by “pointing out to the district court that there is an absence of
evidence to support the nonmoving party's case.” /d. at 325. After the moving party has met the
initial burden, the non-moving party must set forth specific facts showing that there is a genuinely
disputed factual issue for trial by “citing to particular parts of materials in the record, including
depositions, documents, electronically stored information, affidavits or declarations, stipulations
_.., admissions, interrogatory answers, or other materials” or by “showing that the materials cited
do not establish the absence or presence of a genuine dispute.” FED. R. Civ. P. 56(c). Summary
judgment is appropriate if the non-moving party fails to rebut by making a factual showing
“sufficient to establish the existence of an element essential to that party's case, and on which that

party will bear the burden of proof at trial.” Celotex, 477 US. at 322.
DISCUSSION

Messrs. Rosanova and Floyd claim that despite being qualified for the IT position, Merck
rejected them because of their age. In support of its motion, Merck argues that neither gentleman
can establish that he met the IT position’s educational requirement, and that this lack of
qualification is why Merck never hired them.

The motion for summary judgment is denied because disputes of material fact exist
regarding whether the plaintiffs were qualified for the IT position and whether Merck’s reason for
not hiring them was pretext for discrimination based on their age.

ls The Plaintiffs’ Prima Facie Case

Plaintiffs bringing an age discrimination claim under the Age Discrimination in
Employment Act of 1967 and the Pennsylvania Human Relations Act “must prove by a
preponderance of the evidence (which may be direct or circumstantial) that age was the ‘but-for’
cause of the challenged employer decision.” Gross v. PBL Fin. Servs., Ine.,. 577 U.S. 167, 177-
78 (2009). Absent direct evidence of age discrimination (which, in the great majority of cases, is
decidedly hard to come by), plaintiffs’ claims are evaluated using the burden-shifting framework
under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)? See Smith v. City of Allentown,
589 F 3d 684, 691 (3d Cir. 2009).

“To make out a prima facie case of age discrimination in a case of failure to hire, plaintiff
must show 1) that he belongs to the protected class, 2) that he applied for and was qualified for the

job, 3) that despite his qualifications he was rejected, and 4) that the employer either ultimately

 

; First, the plaintiff must cstablish a prima facie case of age discrimination. Potence v. Hazleton
Area Sch. Dist., 357 F 3d 366, 370 (3d Cir. 2004). Once the plaintiff establishes a prima facie case, the
burden shifts to the defendant to “articulate a legitimate, nondiscriminatory reason for the employer's
adverse employment decision.” Smith v. City of Allentown, 589 F 3d 684, 691 (3d Cir. 2009). Finally, if
the defendant articulates a nondiscriminatory basis for the negative hiring decision, the burden shifts back
to the plaintiff to show that “the emplover’s proffered justification for the adverse action is pretextual.” fe
filled the position with someone sufficiently younger to permit an inference of age discrimination
or continued to seek applicants from among those having plaintiff's qualifications.” Fowle v. C&C
Cola, a Div. of ITT-Cont'l Baking Co., 868 F.2d 59, 61 3d Cir. 1989) (citations omitted).

A. Whether Merck Knew the Plaintiffs’ Ages

Although the four elements of a plaintiff's prima facie case do not explicitly call for a
showing that the employer had knowledge of his membership in a protected class, courts require
such evidence to prove a prima facie case of discrimination. See Harris v. Dow Chem. Co., 586
F. App’x 843, 846 (3d Cir. 2014) (“[A]n adverse employment action does not in tsolation raise
such an inference [of discriminatory action]; rather, the inference may be raised only if the relevant
decision-maker has knowledge of the plaintiffs status as a protected class member.”) (citations
omitted). This is because “the A¢cDomell Douglas elements would not rationally create [an
inference of intentional discrimination] if . . . there is no showing by direct or indirect evidence
that the decision-maker knew” of the plaintiff's membership in a protected class. Robinson v.
Adams, 847 F.2d 1315, 1316 (9th Cir. 1987) (cttations omitted).

Merck claims that it is entitled to summary judgment because there is no evidence in the
record that anyone at Merck knew or considered the plaintiffs’ ages in making the relevant hiring
decisions. In support of this argument, Merck emphasizes that both plaintiffs admit that there is
no evidence beyond their own beliefs that anyone at Merck knew or considered their age. Mr.
Rosanova testified at his deposition as follows:

QO. Who is it at Merck that you think discriminated against you on the basis of
your age, do you know?

A. Sarah [Cossel née] Wilson.

Q. Tell me why you believe Sarah Wilson discriminated against you on the
basis of your age.
QO

Oe

A.
Q.

A.

I—when I was refused, I got a text from Jim Walsh one day, and he didn’t
say it was because of my age. He just said I met the person who refused
you, you know, the position. But that was my opinion.

Do you have—other than the text message from Mr. Waish stating
something to the effect I just met the person who refused you, do you have
any facts to support that Sarah Wilson considered your age in making the
decision not to extend you an offer of employment at Merck?

No.

Okay. And, again, just so I’m clear, in the communication you received by
text from Mr. Walsh, did he ever state that it was his belief that Sarah
Wilson refused to provide an offer of employment to you at Merck because
of your age?

No.

Okay. So other than the single text message from Mr. Walsh that you no
longer have, that’s stated I just met the person that refused you, do you have
any other information that would support that Sarah Wilson considered your
age in making the decision not to offer you employment?

No.

Okay. Is there anyone else at Merck that you believe discriminated against
you on the basis of your age?

No.

Rosanova Dep. 173:22—176:16.

Mr, Floyd also testified on the topic at his deposition:

Q.

Q POF

QO»

A.

So this whole concept of that you wouldn’t be with the company long
enough for the company to make an investment in you, has anyone ever said
that to you?

No. I never spoke to anyone there.

Okay. So that’s just something that you have thought of, is that right?

It’s my opinion. Yes.

No one ever said anything to you that would provide facts to support that
belief: isn’t that right?

No. Nobody ever said anything to me.

Okay. So you don’t have any evidence that anyone at Merck made a
decision not to hire you because they didn’t want to invest in you because
of your age?

Never spoke to anybody there, so I can’t say they did or didn’t.

Floyd Dep. 203:17-204:18.
The plaintiffs respond by arguing that direct evidence of discrimination is rare and that
Merck decision-makers would have easily been able to estimate their ages based on their resumes
alone. They point out that, for example, at her deposition, Ms. Cossel was able to estimate Mr.
Floyd’s age upon counsel’s request as being approximately 60 or 6] based solely on Mr. Floyd's
resume. The plaintiffs argue that this is enough to establish knowledge, or at least a factual dispute
as to knowledge, for the purposes of their duty to lay out a prima facte case.

The Court must view the evidence presented and draw all reasonable inferences in the light
most favorable to the non-moving party. Here, even a brief examination of the plaintiffs’ resumes
could easily inform a reader—especially a reader whose job it is to evaluate job candidates—-of
their approximate ages. For example, Mr. Rosanova’s resume shows that he has been in the
workforce since 1977, Likewise, Mr. Floyd’s resume shows that he entered the workforce in 1976.
The reasonable inference drawn from this information being provided to Merck is that Merck had
knowledge of the plaintiffs’ approximate ages. Because all reasonable inferences must be made
in favor of the plaintiffs at this stage, the Court finds that the plaintiffs have managed to meet their
burden to show that Merck was at least aware of their status as protected class members.
Therefore, the Court turns to the four elements of the plaintiffs’ prima facie case.

B. Whether the Piaintiffs Were Qualified
No one disputes that Mr. Floyd and Mr. Rosanova were older than age 40 when they

applied for IT positions at Merck. There is a dispute, however, over the second element, namely,

 

* Furthermore, counsel for Merck conceded at oral argument on the motion for summary judgment
that an inference could be made that Merck was aware of the plaintiffs” ages based on their resumes. See
Jan. 6, 2020 Oral Arg. Tr. 8:4-9 (“Q. [A]re there inferences that can be fairly drawn from the information
that we know Merck had which we know are the resumes? So looking at the resumes. can an inference
fairly be drawn? A. The answer to that question, Your Honor, which is a good one. is ves.").
whether the plaintiffs were qualified for the job. Specifically, the parties dispute whether the
plaintiffs met the IT position’s educational requirement.

The Third Circuit Court of Appeals has “noted that if a plaintiff is not qualified for the job
he seeks, we can reject a discrimination claim without the heavy lifting that is required if a prima
facie case is made out.” Dorsey v. Pittsburgh Assocs., 90 F. App’x 636, 639 (3d Cir. 2004) (citing
Pivirotto v. Innovative Sys., Inc., 191 F.3d 344, 352 n4 Gd Cir, 1999). “Objective job
qualifications can be evaluated at the prima facie case phase while subjective qualities such as
management or leadership skills should be evaluated during the pretext analysis, since ‘subjective
evaluations are more susceptible of abuse and more likely to mask pretext.” Galante v. Cox, No.
05-6739, 2006 WL 3069461, at *6 (E.D. Pa. Oct. 25, 2006) (quoting Matezak v. Frankford Candy
& Chocolate Co., 136 F.3d 933, 938-39 (d Cir. 1997)). “If a plaintiff cannot show he is
objectively qualified for the job, summary judgment is appropriate.” /d. (citing Perry v. Jackson
Nat’! Life Ins. Co., 34 F. Supp. 2d 473, 477 (ED. Pa. 1999)).

Here, Merck argues that it did not hire the plaintiffs solely because neither candidate was
able to provide documentary proof that they met the objective educational requirements of the IT
position. Whether the plaintiffs have met their burden to point to specific evidence that they did
meet the job’s objective education requirements is an analysis the Court must conduct during the
consideration of the plaintiffs’ prima facie case. See Galante, 2006 WL 3069461, at *7
(“Defendant argues that it did not hire Plaintiff for the positions in question because Plaintiff
lacked necessary objective job qualifications. These qualifications are appropriately evaluated
during the Plaintiff's prima facie case because only objective job requirements, not subjective

traits, are at issue.”).

10
Merck’s IT job posting listed three different ways an applicant’s education could satisfy
the educational requirements and qualify them for the position:
1. Completion of an electronic and instrumentation course (2 years minimum) from a

recognized technical institute with subjects covering electronic and instrument control
systems and component maintenance (the “Trade School Condition”);

2. Completion of a formal 5-year IT apprenticeship program, including work on electronic
and instrument control systems and component maintenance (the “Formal Apprenticeship
Condition”); or

3. Equivalent military training (the “Military Condition”).

It is uncontested that neither plaintiff met the Military Condition. The parties dispute,
however, whether the plaintiffs were qualified under the Trade School Condition or the Formal
Apprenticeship Condition.

f. The Trade School Condition

Merck’s IT job posting describes the Trade School Condition as requiring an applicant to
be a“[g]raduate of an Electronics & Instrumentation course (2 years minimum), from a recognized
technical institute with subjects covering electronic and instrument control systems, and
component maintenance.” Mot. at Ex. H. Merck will also consider a candidate to have met the
Trade School Condition if the candidate (1) took and passed the NCCER test, and (2) completed
the underlying coursework covered by the NCCER test. Cossel Dep. at 135:14—-20.

First, the plaintiffs assert that they meet the Trade School Condition because they are both
NCCER certified, and “Merck does not have any written policy or procedure that states that a
candidate for the IT position can meet the Trade School Condition only ifthe candidate takes the
NCCER courses in addition to passing the NCCER test.” Opp’n to Mot. at 24. This argument is
flawed. Merck’s informal policy apparently is that it will consider a candidate to have met the
Trade School Condition as long as the candidate (1) took and passed the NCCER test, and (2)

completed the underlying coursework covered by the NCCER test. The plaintiffs seek to avail

a
themselves of half of this unwritten policy by forcing Merck to accept the NCCER test while
dismissing the legitimacy of the underlying coursework requirement because it is an unwritten
policy. The plaintiffs essentially argue that only the portion of Merck’s informal policy that is
favorable to them is binding on Merck while the other portion is somehow invalid. The Court
need not accept such an argument where it is unsupported by the facts, law, or logic.

Mr. Floyd also appears to argue that his certification from a two-year program at Lyons
Technical Institute, which he obtained for a different instrumentation position, qualifies him under
the Trade School Condition. However, Mr. Floyd explicitly admitted that he is not a graduate of
an electronics instrumentation course, whichis a requirement of the Trade School Condition. Mot.
at Ex. N (“It is admitted that Mr. Floyd was not a ‘Graduate of an Electronics Instrumentation
course.’”). He argues that even though his certification is not in electronics and instrumentation,
it nonetheless gave him the education and training required to perform the JT position at issue.
However, whether Mr. Floyd’s experience is a proper substitute for the Trade School Condition is
not for Mr. Floyd or the Court to determine. More to the point, Merck was not obliged to accept
Mr. Floyd’s interpretation of his own experience. See Longstreet v. Holy Spirit Hosp., 67
F. App’x 123, 126 (Gd Cir. 2003) [T]he actual qualifications of a position is not a matter that the
courts should determine.”).

Neither of the plaintiffs’ qualifications meet the objective Trade School Condition.

2. The Formal Apprenticeship Condition

Merck’s IT job posting describes the Formal Apprenticeship Condition as “[c]ompletion
of a formal 5-year Instrument Technology apprentice program, including work on electronic and
instrument control systems, and component maintenance.” Mot. at Ex. H. Such a program reters

to a “formal apprenticeship program which combines in classroom training with hands-on

IZ
experience,” and “five years would indicate that it is a 10,000 hour program.” Cossel Dep. 49:20—
23. Completion of such a program does not come with a diploma; rather, “[i]f it is Department of
Labor approved, then [the apprentice] would be issued a card stating that [he] completed the
apprenticeship program.” /d. at 50:17—20. “In very rare instances companies offer apprenticeships
that are not Department of Labor approved,” and an applicant who completed such a program
“would have to provide the documentation of their program.” /d. at 50:21-24. Such
documentation would include “a description of the program, what courses, and the length of time
they were offered, along with generally there is assessments of the different skills along the way.”
Id. at 51:10-13. This documentation is only required if the apprenticeship program is not approved
by the Department of Labor. fd. at 51:16-17.

Both plaintiffs argue that they meet the Formal Apprenticeship Condition because they
completed a five-year IT apprenticeship program offered by their former employer, the
Philadelphia Water Department. Neither plaintiff has any documentation related to participation
in or the existence of a Water Department IT apprenticeship program. The plaintiffs argue that
this lack of documentation is irrelevant because Merck’s job description does not state what, if
any, documentation ts required.

Merck asserts that because neither plaintiff was able to provide proof of completion of a
five-year IT apprenticeship program, Merck was forced to conclude that they were not qualified
for the position. Merck also directs the Court to the declaration of Gerald Leatherman, the current
deputy water commissioner, in which Mr. Leatherman states that no documents related to the
plaintiffs in the Water Company’s possession, custody, or control confirm either the existence of
a five-year formal IT apprenticeship program or the plaintiffs’ completion of such a

program. Merck asserts that without any documentation to support the plaintiffs’ assertions that

13
they completed a five-year IT apprenticeship program, the plaintiffs are unable to raise a factual
dispute as to whether they were qualified for the IT position.

The plaintiffs argue that despite this lack of documentation, Merck cleared Mr. Rosanova’s
credentials before interviewing him, in effect determining that he was nonetheless qualified for the
position.> They also assert that even if they did not meet the objective qualifications of Merck’s
IT job posting, Merck has since hired ITs who also did not meet the position’s objective
qualifications, a matter alluded to below.

3. Whether Merck Determined the Plaintiffs Were Qualified

The plaintiffs argue that even if they did not meet the IT job posting’s objective
requirements, Merck concluded internally that they were nonetheless qualified for the IT position.
The plaintiffs have identified a variety of evidence that they argue demonstrates that Merck did
make such a determination, including but not limited to:

e Ms. Schurr’s email prior to Mr. Rosanova’s interview that Ms. Cossel had just cleared Mr.
Rosanova’s credentials;

e Ms. Schurr’s intemal request at Merck following Mr. Rosanova’s interview to process an
extemal offer as soon as possible;

e Ms. Schurr approving an offer for Mr. Rosanova, although Ms. Schurr does not know if
anyone approved the offer after she sent it up the chain of command;

e Anemail from Ms. Miller to Ms. Cossel and Ms. Schurr attaching a document that she said
equates Mr. Rosanova’s NCCER training documentation to the Department of Labor
requirements for completing the apprenticeship program; and

e An email from Ms. Miller months after Merck terminated Mr. Rosanova’s candidacy in
which she recommended hiring Mr. Rosanova based on his NCCER certification.

This evidence is enough to create a dispute of material fact related to whether Merck

determined that Mr. Rosanova’s credentials, albeit not clearly the objective credentials required in

 

° Because Mr. Floyd's credentials were essentially identical, a determination that Mr. Rosanova was

qualtfied could constitute evidence that Mr. Floyd was likewise qualified.

14
the IT job posting, nonetheless qualified him for the IT position. As noted, many of Mr. Floyd’s
credentials overlapped with Mr. Rosanova’s, creating a dispute of material fact as to whether Mr.
Floyd was nonetheless qualified as well. Therefore, Merck is not entitled to summary judgment
on the ground that the plaintiffs were not objectively qualified for the IT position.

4. Whether Merck Hired Other Unqualified ITs

The plaintiffs argue that even if Merck did not determine that the plaintiffs’ credentials
qualified them for the IT position, Merck has since hired ITs who also did not meet the IT
position’s objective qualifications, destroying Merck’s ability to rely on those objective
qualifications in arguing that the plaintiffs were unqualified. Merck responds that it alone has
discretion how to interpret and apply the IT job description and its educational requirements.
Merck argues that other employees’ qualifications are irrelevant to the question of the plaintiffs’
qualifications, and the plaintiffs’ attempt to raise a triable issue of fact fails.

However, if an employer departs “from a job posting’s objective criteria in making an
employment decision, an employer establishes different qualifications against which an employee
or applicant should be measured for the position.” Scheidemantle v. Slippery Rock Univ. State Sys.
of Higher Educ., 470 F 3d 535, 540 (Gd Cir. 2006). Therefore, if Merck hired ITs who did not
meet the job posting’s objective qualifications, then Merck “cannot rely on those objective job
qualifications to defeat a plaintiffs prima facie case; instead, the qualifications possessed by the
individual who was hired become the applicable objective standards.” Geisel v. Primary Health
Network, No. 07-1548, 2010 WL 3719094, at *6 (WD. Pa. Sept. 17, 2010) (citing Scheidemaniie,
470 F.3d at 541).

Here, Merck claims that the seven comparators the plaintiffs identified in their complaint

all met the IT position’s educational requirements, The plaintiffs, however, argue that the evidence

15
shows that some of the comparators did not meet any of the three educational requirements for the

IT position.© The parties’ respective contentions are listed for each comparator below:

 

 

 

Air Force Base Naval Training
Center and attended their
Calibration and Maintenance
School, meeting the educational
requirement by satisfying the
Military Condition.

Comparator Merck’s Arguments The Plaintiffs’ Response
William Clay Mr. Clay completed the Merck did not produce Mr. Clay’s
Instrumentation Class A School Class A Instrumentation School
with the Department of the Navy, | curriculum, military course transcript,
meeting the educational or any other documents that establish
requirement by satisfying the that Mr. Clay’s Class “A”
Military Condition. Instrumentation School course 1s
equivalent to a two-year minimum
Electronics and Instrumentation course.
James Walsh Mr. Walsh attended the Keesler The Calibration and Maintenance

School (Navy course C-198-6671) is
not equivalent training. First,
calibration is not the same as
instrumentation. Second, the ACE
Credit Recommendation for the
GPETE Calibration and Maintenance
School is four semester hours, which is
not equivalent to a two-year minimum
Electronics and Instrumentation course.

 

John Gallagher

 

 

Mr. Gallagher attended the
Keesler Air Force Base Naval
Training Centers with a
Certificate of Completion for the
GPETE Calibration and
Maintenance School, meeting the
educational requirement by
satisfying the Military Condition.

 

The GPETE Calibration and
Maintenance School (Navy course C-
198-6671) is not equivalent training.
First, calibration is not the same as
instrumentation. Second, the ACE
Credit Recommendation for the
GPETE Calibration and Maintenance
School is four semester hours, which is
not equivalent to a two-year minimum
Electronics and Instrumentation course.

 

 

 

- The plaintiffs also argue that there are additional comparators beyond those identified 1n the
complaint who did not meet the IT position’s educational requirements. In support, the plaintiffs dedicate
nearly 300 paragraphs of their statement of matenal facts that preclude summary judgment ito discussing
each of Merck’s IT's credentials and explaining how numerous ITs fail to meet the same educational
requirements that Merck required of the plaintiffs. However. the Court need not reach the issue of these
additional IT employees to determine if there is a material dispute of fact regarding whether the plaintiffs
were qualified.

16
 

Oscar Gonzalez

Mr. Gonzalez provided Merck
with copies of the certificate of
completion of a formal, five-year
apprenticeship program, meeting
the educational requirement by
satisfying the Formal
Apprenticeship Condition.

Undisputed.

 

 

Thomas Wade | Mr. Wade isa graduate of RETS | Merck’s job description requires a two-
Electronic School with an year minimum Electronics and
associate's degree in applied Instrumentation course from a
technology, and Mr. Wade recognized technical institute with
submitted a copy of the certificate ; subjects covering electronic and
of completion of a formal, five- instrument control systems and
year apprenticeship program, component maintenance, not in applied
meeting the educational technology. Mr. Wade completed an
requirement by satisfying the apprenticeship as an electrician, not as
Formal Apprenticeship an IT as required by the posting.
Condition.

Tan Nguyen Mr. Nguyen provided Merck with | Undisputed.

copies of the certificate of
completion of a formal, five-year
apprenticeship program, meeting
the educational requirement by
satisfying the Formal
Apprenticeship Condition.

 

Zachary Conner

 

Mr. Conner completed the
General Purpose Electronic Test
Equipment Calibration and
Maintenance Course, along with
the Intermediate Level
Calibration of
Physical/Dimensional Test and
Measuring Systems, meeting the
educational requirement by
satisfying the Military Condition.

 

The General Purpose Electronic Test
Equipment Calibration and
Maintenance course and the
Intermediate Level Calibration of
Physical/Dimensional Test and
Measuring Systems course is not
equivalent training. The ACE Credit
Recommendation for these courses
totals 1 semester hours, which ts not
equivalent to a two-year minimum
Electronics and Instrumentation course.

 

 

 

Merck argues that “[w]hat the qualifications for a position are, even if those qualifications

change, is a business decision, one courts should not interfere with.” Gorence v. Kagle ood Ctrs.,

Inc., 242 F.3d 759, 765 (7th Cir. 2001). Although “the actual qualifications of a position is not a

matter that the courts should determine,” Longstreet, 67 F. App’x at 126, courts have a

responsibility to enforce the requirement that “employers apply the same standards for hiring. . .

17
protected minorities that they apply to all other applicants,” Scheidemanile, 470 F.3d at 541.
Otherwise “an employer could, with impunity, appeal to objective qualifications to defeat any
[minority] job applicant’s challenge to its hire of an objectively unqualified [non-minority] in her
place,” reducing discrimination law “to bark with no bite.” fd.

Here, the plaintiffs have identified evidence in the record that raises a dispute of material
fact as to whether some of the comparators that Merck hired met the IT position’s objective
educational requirements. If Merck hired ITs who did not meet the educational requirements, then
Merck could not rely on those requirements to justify its rejection of the plaintiffs. With this
dispute of material fact, Merck is not entitled to summary judgment on the ground that the plaintiffs
failed to meet the IT position’s objective educational requirements. See Scheidemantle, 470 F.3d
at 536 (“We must decide whether an employer that hires someone who lacks a job posting’s
objective qualifications can point to the absence of those same qualifications in another applicant
as a basis for declining to hire that second applicant. We hold that it cannot, and in so doing
conclude that [the plaintiff] established a prima facie case of discrimination.”). Therefore, the
Court turns to the remainder of the plaintiffs’ prima facie case.

C. Whether Merck Hired Sufficiently Younger ITs Compared to the Plaintiffs

It is undisputed that the plaintiffs were not hired as ITs. Therefore, the analysis turns to
the fourth element of the plaintiffs’ prima facie case: whether Merck ultimately filled the position
with someone sufficiently younger than the plaintiffs or continued to seek applicants from among
those having the plaintiffs’ qualifications.

Merck argues that it has hired multiple ITs in their 50s since the plaintiffs applied, including
two employees who were only three and four years younger than the plaintiffs. Merck asserts that
the plaintiffs’ prima facie case fails because these employees cannot be considered “sufficiently

younger” than the plaintiffs.

18
The plaintiffs respond that ali of the ITs hired since they were not offered the position are
sufficiently younger than the plaintiffs. See Von Rudenborg v. Di Giorgio Corp., No. 08-5791,
2011 WL 4594220, at *5 (D.N.J. Sept. 30, 2011) (finding a three-year age gap sufficient to serve
as the premise of an inference of age discrimination). They also argue that even if not every IT is
sufficiently younger individually, precedent supports the Court looking at the average age
difference or combined age differences between the plaintiffs and all the ITs Merck hired since
their applications. See Steward v. Sears Roebuck & Co., 231 F. App’x 201 (d Cir. 2007)
(declining “to adopt a brightiine rule that a 6.75 year average age difference between a plaintiff
and those who assume his job duties is, as a matter of law, insufficient to give rise to an inference
of age discrimination”) (emphasis added), Sempier v. Johnson & Higgins, 45 F.3d 724, 730 (3d
Cir. 1995) (finding “[t]he combined differences in age” between the plaintiff and two employees
“clearly sufficient to satisfy the fourth prong of a prima facie case by raising an inference of age
discrimination”) (emphasis added).

Here, after Merck rejected the plaintiffs for the IT position, 1t hired ITs in 2017 who were
dispersed essentially evenly at ages between 55 and 34. In 2018, Merck hired ITs who likewise
were between age 56 and 26. And in 2019, Merck’s IT hires were ages 51, 44, 40, and 26.
Although six of the individuals hired after the plaintiffs were not were in their 50s, two of them
being only three and four years younger than the plaintiffs, the others are ten, twenty, or thirty
years younger than the plaintiffs. To satisfy the “sufficiently younger” standard, the Third Circuit
Court of Appeals has “noted that there is no ‘particular age difference that must be shown,” but
while ‘{d]ifferent courts have held . . . that a five year difference can be sufficient, ... a one year
difference cannot.’” Showalter v. Univ. of Pitisburgh Med. Cir., 190 F.3d 231, 236 (3d Cir. 1999)

(alterations in original) (quoting Sempier, 45 F.3d at 729); see also Carter v. Mid-Atl. Healthcare,

eS
LLC, 228 F. Supp. 3d 495, 504 (E.D. Pa. 2017) (“[T]he Third Circuit has recognized that an age
differential of five years ‘can’ be sufficient, but has not specifically held that a five-year differential
must be established in order for a replacement to be considered ‘sufficiently younger’ as a matter
of law.”). “Moreover, the United States Supreme Court has recognized that a ‘prima facie case
operates as a flexible evidentiary standard’ and was ‘never intended to be rigid, mechanized, or
ritualistic.’” Carter, 228 F. Supp. 3d at 504 (quoting Swierkiewicz v. Sorema N. A., 534 U.S. 506,
512 (2002); Furnco Const. Corp. v. Waters, 438 U.S. 567, 577 (1978).

Viewing the evidence here in the light most favorable to Messrs. Rosanova and Floyd and
drawing all reasonable inferences in their favor, the Court concludes that the age differences
presented could raise an inference of age discrimination. See id. (“In light of the unsettled
precedent with respect to the ‘sufficiently younger’ element, the lack of clear guidance from the
Third Circuit, the Supreme Court’s directive that a prima facie case be viewed flexibly, and
because I must view the evidence in the light most favorable to Plaintiff, and draw all reasonable
inferences her in favor, I conclude that summary judgment would be premature based solely on
Plaintiff's age differential with her replacement. Accordingly, Plaintiff has met her burden in
establishing a prima facie claim of age discrimination under the ADEA.”). Therefore, the plaintiffs
have made a showing of their prima facie case.

li. Merck’s Legitimate Nondiscriminatory Reasons

The burden now shifts to Merck to articulate legitimate, nondiscriminatory reasons for not
hiring the plaintiffs. This burden is “relatively light.” Sgro v. Bloomberg L.P., 331 Y. App’x 932,
937 (3d Cir. 2009).

Merck claims that it did not hire the plaintiffs because they failed to provide any

documentation that they had completed a five-year formal apprenticeship program that fulfilled

20
the requirements of the Formal Apprenticeship Condition. Even if the plaintiffs were qualified,
their inability to provide documentation would support Merck’s contention that its reason for
failing to bire the plaintiffs was legitimate and nondiscriminatory. Merck has met its light burden,
and the burden now shifts back to the plaintiffs to provide evidence that Merck’s proffered reason
was pretext for discrimination.

{0 Whether the Plaintiffs Can Establish Pretext

A plaintiff can establish pretext by either “(i) discrediting the [defendant’s] proffered
reasons, either circumstantially or directly, or (ii) adducing evidence, whether circumstantial or
direct, that discrimination was more likely than not a motivating or determinative cause of the
adverse employment action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994). “TT]he non-
moving plaintiff must demonstrate such weaknesses, implausibilities, inconsistencies,
incoherencies, or contradictions in the employer's proffered legitimate reasons for its action that a
reasonable factfinder could rationally find them unworthy of credence and hence infer that the
employer did not act for the asserted non-discriminatory reasons.” /d. at 765 (citations and
quotations omitted).

Here, the Court’s pretext analysis overlaps substantially with its analysis of the plaintiffs’
prima facie case. See Doe v. CARS. Prot. Plus, Inc., 527 F.3d 358, 370 (3d Cir. 2008}
(“[E]vidence supporting the prima facie case is often helpful mn the pretext stage ... oy
Fuentes, 32 F.3d at 764 (“[I]f the plaintiff has pointed to evidence sufficiently to discredit the
defendant’s proffered reasons, to survive summary judgment the plaintiff need not also come
forward with additional evidence of discrimination beyond his or her prima facie case.”) (citations
omitted).

The plaintiffs offer the following arguments and evidence to support a finding that Merck’s

reasons for not hiring the plaintiffs were pretext for age discrimination:

21
1. Merck does not have documentation related to the educational credentials for 62 of its 86
IT employees, casting doubt over the legitimacy of Merck’s complaints regarding the
plaintiffs’ tack of proof of their IT apprenticeships;

2. Merck routinely hires candidates who do not meet any of the three educational requirement
conditions;

Mr. Schone, the alleged decision-maker, has deposition testimony that calls his credibility
into question; and

aa

4. Merck attempted to hide the ultimate decision-maker, and Merck employees have made
contradicting statements about who made the final decisions to not hire the plaintiffs.

Merck responds that whether Merck retained documentation of the educational credentials
for all of its 1Ts, some of whom were hired in the 1980s and 1990s, is immaterial to whether the
plaintiffs were discriminated against on the basis of their age. Merck also notes that the
educational requirement was not always required, and it is undisputed that Merck produced
educational credentials for all of the ITs it hired since the plaintiffs applied in 2017. Furthermore,
Merck asserts that the plaintiffs’ determinations that some of these ITs’ credentials do not meet
the IT position’s educational requirements are mere unsupported speculations. Finally, Merck
claims that the plaintiffs have only shown that, at most, Mr. Schone was mistaken during a portion
of his deposition testimony, and Merck disclosed as early as July 1, 2019 that Mr. Schone was
involved in Merck’s decisions to not hire the plaintiffs.

The Third Circuit Court of Appeals has explained that, to survive a summary judgment
motion, a plaintiff need only present evidence from which “a factfinder could reasonably either
(1) disbelieve the employer’s articulated legitimate reasons; or (2) believe that an invidious
discriminatory reason was more likely than not a motivating or determinative cause of the
employer’s action.” Burton v. Teleflex, Inc., 707 F.3d 417, 427 (3d Cir. 2013) (emphasis added)
(quoting Fuentes, 32 F.3d at 764). Here, although some of the plaintiffs’ arguments and evidence

item by item individually may suffer from various weaknesses, the Court finds that they have met

22
their burden to identify a body of evidence from which a factfinder could determine Merck’s
reasons for not hiring them were pretextual. Most persuasive is the plaintiffs’ evidence related to
Merck’s willingness to hire other ITs who did not meet the educational requirements. Although it
is not entirely clear from this evidence that these ITs did not meet the educational requirements,
as explained in the Court’s analysis of the plaintiffs’ prima facie case, there is enough evidence to
raise a dispute of material fact as to whether Merck departed from its educational requirements in
hiring some of the younger ITs after it rejected the plaintiffs. This same evidence that Merck
departed from its educational requirements could lead a factfinder to conclude that Merck’s
proffered reason for not hiring the plaintiffs was pretextual.

The summary judgment standard, in which the evidence is to be interpreted in the light
most favorable to the plaintiff, is “applied with added rigor in employment discrimination cases,
where intent and credibility are crucial issues.” Stewart v. Rutgers State Univ., 120 F.3d 426, 43]
(3d Cir. 1997). Here, when the evidence is viewed in the light most favorable to the plaintiffs, a
jury could reasonably find that Merck’s reasons for not hiring the plaintiffs were pretext for age
discrimination.

CONCLUSION
For the foregoing reasons, Merck’s motion for summary judgment is denied. An

appropriate order follows.

BY THE COURT:

ey

GENE E.K. PRATTER
UNITED STATES DISTRICT JUDGE

23
